Citation Nr: 0703779	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement service connection for quadriplegia resulting 
from a stroke, claimed as secondary to diabetes mellitus.

3.  Entitlement service connection for erectile dysfunction 
(ED), claimed as secondary to diabetes mellitus.

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.

5.  Entitlement to SMC based on a need for regular aid and 
attendance or on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Winston-Salem, North 
Carolina.  A hearing was held before a decision review 
officer at the RO in October 2005.

The issues of entitlement service connection for quadriplegia 
resulting from a stroke claimed as secondary to diabetes 
mellitus, entitlement service connection for ED claimed as 
secondary to diabetes mellitus, entitlement to SMC based on 
loss of use of a creative organ, and entitlement to SMC based 
on a need for regular aid and attendance or on housebound 
status, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

Hypertension was not shown during service or in the first 
post- service year and the veteran's hypertension is not 
shown to be related to any aspect his period of service or to 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328.

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for service connection for hypertension.  This is 
evident from letters sent to him in May 2003, April 2005 and 
November 2006.  The November 2006 letter, in particular, 
explicitly told him to submit relevant evidence in his 
possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  This was indeed the case here as the 
veteran was first given VCAA notice in May 2003, prior to the 
initial rating decision at issue in September 2003.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with this notice in a November 
2006 letter.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded a VA 
examination to obtain medical a opinion concerning the 
etiology of his disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to his claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.


Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110, 
38 C.F.R. 
§ 3.303.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

While the veteran has a current diagnosis of hypertension, 
and has thus satisfied the first element of a direct service 
connection claim, there is no evidence of hypertension in 
service or any medical evidence of a link between 
hypertension and an in-service disease or injury.  Therefore, 
the evidence is against the grant of service connection for 
hypertension on a direct basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection for certain chronic disabilities, 
including hypertension, may be established on a presumptive 
basis by a showing that the disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  Here, however, there is no record of diagnosis 
of hypertension until November 1993, more than 20 years after 
service.  Thus, entitlement to service connection for 
hypertension on a presumptive basis must be denied.

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen at 448.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board notes that while private outpatient treatment 
reports dated from 1993 to 2003 show continuing treatment for 
both hypertension and diabetes mellitus, none of these 
reports attribute the hypertension to the diabetes mellitus.  
Additionally, in January 2003 it was noted that the veteran's 
hypertension was fairly well-controlled through the use of 
Norvasc.  

In March 2003, the veteran was admitted to Pitt County 
Memorial Hospital due to slurred speech and dizziness.  A 
notation within the discharge summary showed that the 
veteran's hypertension was stable throughout the course of 
his hospital stay.  

In October 2003 the veteran presented for a VA examination, 
performed by a QTC Medical Services physician under contract 
with VA services.  It was noted that the veteran was 
currently suffering from hypertension, but that no current 
symptoms pertaining to hypertension were found.  The examiner 
noted that he was treated for the condition with Norvasc and 
the response had been good.  On examination three blood 
pressure readings were obtained and they showed 112/70, 0, 
and 118/82.  The pertinent diagnosis was hypertension.  In a 
subsequent addendum to the October 2003 examination, the 
examiner indicated that standing blood pressure readings were 
not conducted due to the veteran's quadriplegia.     

In March 2004 a VA examiner reviewed the veteran's entire 
medical record.  After a thorough review he opined that the 
veteran's hypertension was not secondary to diabetes 
mellitus.

The Board ascribes great probative value to the March 2004 VA 
examiner's opinion, inasmuch as it was arrived at following 
the review of the veteran's medical history documented in the 
claims file.  The Board also points out that neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any contrary medical opinion 
that supports a the contention that there is a medical 
relationship between the veteran's hypertension and his 
period of service or a service-connected condition, such as 
diabetes mellitus.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with this 
claim.  The Board does not doubt the sincerity of the 
veteran's belief that he has hypertension as a result of his 
service-connected diabetes mellitus.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137- 
38 (1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Under these circumstances, the claim for secondary service 
connection for hypertension must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.   
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, 
is denied.


REMAND

Turning initially to the veteran's claim for service 
connection for quadriplegia resulting from a stoke, claimed 
as secondary to diabetes mellitus, the record currently 
contains conflicting medical opinions.  In March 2004, the VA 
examiner indicated the veteran's stroke was more likely than 
not due to hypertension.  In a subsequent addendum, the same 
VA examiner added that hypertension is a risk factor for 
cerebrovascular disease and he reiterated that the stroke may 
be due to the veteran's hypertension.  In October 2005, D. L. 
Price, Jr., M.D., a Clinical Assistant Professor of Medicine 
at the Neurology division of Broody School of Medicine, 
however, opined that the veteran's stroke was caused by 
hypertension as well as diabetes which led to a blockage in 
the vertebrobasilar circulation and vertebral artery 
occlusion.  A remand is necessary to reconcile these 
conflicting medical opinions as to the true etiology of the 
veteran's quadriplegia.

Turning to the veteran's claim for service connection for ED 
secondary to diabetes mellitus, the record reflects that a 
private November 2002 outpatient treatment record, signed by 
R. Adams, M.D., suggested that ED may be related to the 
veteran's diabetes.  It was noted that the veteran was to be 
referred to neurology for further evaluation.  Review of the 
record, however, does not show that the veteran was ever sent 
for any further neurological evaluation regarding the 
etiology of the ED.

Additionally, an October 2003 QTC examination report noted 
that the veteran had suffered with ED for the past six years.  
No opinion was given as to whether the veteran's ED was 
caused or aggravated by his diabetes.  


The Board reiterates that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service-connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).

Accordingly, the Board finds that a VA examination addressing 
the nature and etiology of the veteran's ED based on a review 
of his claims file, to include his service medical records, 
is "necessary" under 38 U.S.C.A. § 5103A(d).

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be sought and obtained 
for the record.

Since the disposition of the claims for entitlement to 
service connection for quadriplegia resulting from a stroke 
and entitlement to service connection for erectile 
dysfunction (both claimed as secondary to diabetes mellitus) 
may affect the final determination as to the veteran's claims 
for entitlement to SMC based on loss of use of a creative 
organ and entitlement to SMC based on a need for regular aid 
and attendance or on housebound status, a determination on 
the SMC matters must await resolution of the claims for 
secondary service connection.  The matters are inextricably 
intertwined, and hence, the RO should adjudicate all these 
claims together.   See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).   Consideration of these matters 
together will ensure that the RO avoids piecemeal 
adjudication of the claims.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the RO 
should seek and obtain copies of any 
outstanding records of pertinent 
treatment from VA or private providers.  
In so doing, the RO should, if necessary, 
ask the veteran to complete releases 
authorizing VA to request any pertinent 
treatment records from private health 
care providers.  When making any records 
request, please advise the providers that 
actual treatment records are needed, not 
summaries.  If any records noted are not 
obtained, advise the veteran of that fact 
and give him an opportunity to obtain the 
records himself.

2.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO should schedule the 
veteran for an examination to reconcile 
the conflicting medical opinions 
currently of record pertaining to the 
etiology of his quadriplegia resulting 
from a stroke.  The veteran's claims 
folder must be sent to a VA examiner for 
a VA opinion.  The examiner must 
indicate whether it is as likely as not 
that the veteran's stroke was 
proximately due to, the result of, or is 
aggravated by his service-connected 
diabetes.  The examiner should note 
specific review of both the March 2004 
and October 2005 medical opinions.  To 
facilitate making this determination, 
please send the claims folder, including 
a copy of this remand, to the designated 
examiner for a review of the veteran's 
pertinent medical history.  Ask that the 
examiner note that he or she has 
reviewed the claims folder and discuss 
the rationale for his or her diagnoses 
and opinions.  If an opinion cannot be 
rendered responding to this question, 
please explain why this is not possible 
or feasible.

3.  The veteran's claims folder must 
also be sent to a VA examiner for a 
medical opinion to determine the nature, 
extent, and etiology of his reported 
erectile dysfunction, claimed as 
secondary to diabetes.  The examiner 
must indicate whether it is at least as 
likely as not that the veteran has 
erectile dysfunction that is proximately 
due to, the result of, or is aggravated 
by his service-connected diabetes, to 
include any treatment he may be 
receiving for diabetes. 
The examiner should note specific review 
of the November 2002 private outpatient 
treatment record signed by R. Adams, 
M.D.  To facilitate making this 
determination, please send the claims 
folder, including a copy of this remand, 
to the designated examiner for a review 
of the veteran's pertinent medical 
history.  Ask that the examiner note 
that he or she has reviewed the claims 
folder and discuss the rationale for his 
or her diagnoses and opinions.  If an 
opinion cannot be rendered responding to 
this question, please explain why this 
is not possible or feasible

** With regard to all opinions 
requested, it would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the remaining issues.  If any benefit 
sought remains denied, the veteran and 
his attorney should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


